


Exhibit 10.2




FAMILY DOLLAR RETENTION AWARD PROGRAM




I.
Purpose

This Retention Award Program (the “ Retention Award Program”) of Family Dollar,
Inc. (“Family Dollar” or the “Company”) is intended to retain certain Team
Members (“Program Participants”) who have the experience and skills critical to
running our business and/or contributing to our successful merger integration.


II.
Effective Date

The Retention Award Program is effective as of October 1, 2014.


III.
Terms and Conditions

To earn the Retention Award, the Program Participant must comply with each of
the terms and conditions set forth below:


1)
Maintain strict confidentiality about participation in the Retention Award
Program, including the amount of any Retention Award. The Retention Award
Program is limited to a select group of Team Members, so confidentiality is
required. Program Participants may disclose information about the Retention
Award Program only to his/her spouse, tax advisor, financial planner, or as
otherwise required by law. Any Program Participant who breaches this
confidentiality provision will forfeit his or her eligibility to receive a
Retention Award.

2)
Maintain employment with Family Dollar through December 1, 2015 (the “Retention
Period”).

a.
If a Program Participant voluntarily terminates employment before the end of the
Retention Period, he/she will forfeit the full amount of the award.

b.
If a Program Participant’s employment is terminated by Family Dollar during the
Retention Period, other than for Cause (as described more fully herein), the
Retention Award will be paid as part of the Program Participant’s final
paycheck.

3)
Maintain Level 3/Highly Valued performance (or the equivalent if the rating
system changes during the Retention Period).

4)
Not be on a written Performance Improvement Plan (PIP) (or the equivalent) at
the end of the Retention Period. If a Program Participant is placed on a PIP
during the Retention Period, the Program Sponsor (as defined below) in his or
her sole discretion may elect to reduce the Program Participant’s Retention
Award to take into account the performance improvement period.



IV.
Payment Method

Except as set forth under Section III and/or VI, awards under the Retention
Award Program will be paid in one lump sum payment on the first regularly
scheduled pay date after the end of the Retention Period. Payments are subject
to all applicable withholdings, including state and federal taxes.


V.
Administrative Procedures

The Program Sponsor shall be the Senior Human Resources Officer at Family
Dollar. It will be the responsibility of the Program Sponsor to designate a
Program Administrator. The Program Administrator shall administer the Retention
Award Program in full compliance with its terms and the terms set forth in the
individual retention letter agreements. All Retention Award payments must be
approved in writing by the Program Sponsor.


VI.
Contingencies

A.
Death or Disability

In the event of the death or disability of a Program Participant, the Program
Administrator may pay either (i) a prorated amount of the Retention Award based
on the number of whole months actually worked during the Retention Period, or
(ii) the entire award amount, as determined in the sole discretion of the
Program Sponsor.


B.
Termination (Voluntary or for Cause)

If a Program Participant voluntarily resigns or is terminated for cause (as
defined below) before the end of the Retention Period, the Retention Award will
be forfeited. For purposes of the Retention Period, “Cause” means termination of
a Program Participant’s employment, or the later determination that the Program
Participant could have been terminated while employed, due to:




--------------------------------------------------------------------------------




(i)
A gross neglect of duty;

(ii)
Intentionally engaging in any activity that is in conflict with or adverse to
the business or reputation of the Company;

(iii)
Engaging in any act involving moral turpitude;

(iv)
Conviction of a felony, or conviction of a misdemeanor where active imprisonment
is imposed;

(v)
Falsification of any Company records or engaging in any misappropriation, fraud,
breach of fiduciary duty or dishonesty that affects the Company’s business or
reputation;

(vi)
Disclosure of the Company’s confidential or proprietary information in violation
of this Agreement or applicable law;

(vii)
A failure to comply with reasonable written directives of the individual to whom
participant reports or of the Chairman of the Board or the Board of Directors of
the Company, after reasonable notice of the deficiency and a reasonable
opportunity to cure, which is generally ten (10) days;

(viii)
Chronic and unexcused absenteeism;

(ix)
Willful or intentional violation of any law or regulations to which the Company
is subject;

(x)
Failure to comply with the material terms of this Agreement after reasonable
notice and a reasonable opportunity to cure;

(xi)
The willful and material violation of the Company’s policies, including its Code
of Ethics; and

(xii)
The willful failure to cooperate with any investigation authorized by the
General Counsel or the Board of Directors of the Company.



In the event that, following payment of a Program Participant’s Retention Award,
it is determined that such Program Participant’s employment could have been
terminated for Cause as set forth above, the Program Participant shall be
obligated to repay the Company for the full amount of the Retention Award (net
of applicable withholdings) within 30 days of notification by the Company of
such determination.


C.
Leaves of Absence

In the event of a Company-approved leave of absence (i.e., personal, FMLA, or
Military) in accordance with the Company’s leave policy, the Retention Award
will be pro-rated based on the number of whole months actually worked during the
Retention Period. The Retention Award, if any, will be paid in one lump sum
payment on the first regularly scheduled pay date after the Program Participant
returns from leave (if the leave ends after the close of the Retention Period).
Program Participants on military leave will be issued payment of the Retention
Award the first regular payday after Retention Period even if the Program
Participant has not returned to work from military leave.


D.
Change of Roles

If a Program Participant voluntarily moves to another role/position within the
Company before the end of the Retention Period, the Retention Award will be
forfeited unless the Program Sponsor determines, in his or her sole discretion,
that payment of some or all of the Retention Award is warranted.
If the Program Participant moves to another role/position at the request of the
Company before the end of the Retention Period, and the move is approved by the
Program Sponsor, a Retention Award will be paid.


E.
Employment

This Retention Award Program does not constitute, and cannot be construed to be,
a contract for a term of employment. The Company’s employment of Program
Participants remains at-will.


VII.
Interpretation

The Program Sponsor has full and sole discretion and authority to administer
this Retention Award Program, to interpret its terms, and to make Retention
Awards, subject to the approval of the Retention Award Program by Family
Dollar’s Leadership Development and Compensation Committee. The decisions of the
Program Sponsor are final and binding.


VIII.
Other Terms and Conditions

A.
Section 409A Compliance. This Retention Award Program is intended to comply
with, or be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended ("Section 409A") and shall be construed and administered in accordance
with Section 409A.



B.
Effect of Retention Award Program on Other Benefits. The payment of any
Retention Award will not increase or decrease a Program Participant’s
entitlement to, or the amount of, any change in control, severance, or bonus
payment to which the Program Participant may otherwise be entitled.





--------------------------------------------------------------------------------






C.
Entire Agreement. The Retention Agreement, which includes this Retention Award
Program document and each individualized retention award letter, contains all of
the understandings and representations between the Program Participant and
Family Dollar relating to retention awards, and it supersedes all prior and
contemporaneous understandings, discussions, agreements, representations and
warranties, both written and oral, with respect to any Retention Award.







